                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


CHANDRA K. ROSS,

                             Petitioner,

v.                                                 CIVIL ACTION NO. 2:16-cv-05542
                                                   (Criminal No. 2:13-cr-00214)

UNITED STATES OF AMERICA,

                             Respondent.



                        MEMORANDUM OPINION AND ORDER


       On June 20, 2016, the Petitioner, proceeding pro se, filed a motion under 28 U.S.C. § 2255

to vacate, set aside or correct sentence (Document 83). On August 29, 2016, the Petitioner filed

another motion (amendment) under 28 U.S.C. § 2255 to vacate, set aside or correct sentence

(Document 85).

       By Standing Order (Document 84) entered on June 21, 2016, this action was referred to

the Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636. On

May 28, 2019, the Magistrate Judge submitted a Proposed Findings and Recommendation

(Document 95) wherein it is recommended that this Court deny the Petitioner’s § 2555 motions,

and dismiss this matter from the docket. Objections to the Magistrate Judge’s Proposed Findings

and Recommendation were due by June 14, 2019, and none were filed by either party.



                                               1
       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and the Petitioner’s right to appeal this

Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.

1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s § 2255 motions (Documents 83 & 85) be

DENIED, and that this matter be DISMISSED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Tinsley, counsel of record, and any unrepresented party.

                                             ENTER:         June 18, 2019




                                                2
